Citation Nr: 1437557	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-29 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating (evaluation) for bilateral hearing loss.

2.  Entitlement to an initial rating (evaluation) in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

In a written and signed statement received in May 2012, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue the appeals seeking higher initial ratings for service-connected bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issues of an initial compensable rating for bilateral hearing loss and an initial rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a written and signed statement received in May 2012, the Veteran withdrew from consideration the appeals of an initial compensable rating for bilateral hearing loss and an initial rating in excess of 10 percent for tinnitus.  As the Veteran has withdrawn his appeal on these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed without prejudice.


ORDER

The appeal of an initial compensable rating for bilateral hearing loss, having been withdrawn, is dismissed.

The appeal of an initial rating in excess of 10 percent for tinnitus, having been withdrawn, is dismissed.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


